EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lyman Smith on 3/7/2022.
The application has been amended as follows: 
The claims: 
(Currently amended) A non-extractable and fiber-free food oil removing film which is a flexible film with numerous open-cells of a microporous structure used for removing oils from cooked food, and obtained 
an isotactic a concentration of 65 – 75 % by weight;
an olefin a carbon atom number in the range of C29 to C200 in a concentration of 25 – 35 % by weight; and
a nucleating a concentration of 100 to 2,500 parts per million (ppm),  
wherein said nucleating agent is selected from the group consisting of sorbitol derivatives, benzenetriamide derivatives and a combination thereof. 

(Currently amended) The non-extractable and fiber-free food oil removing film according to claim 1 wherein said isotactic polypropylene polymer has .

(Canceled) 

(Currently amended) The non-extractable and fiber-free food oil removing film according to claim 1 wherein said film is in the form of a sheet, a perforated roll, a laminated multilayer film, or any combinations thereof.

(Currently amended) A for producing of claim 1, comprising
plasticizing
simultaneously a 

(Currently amended) The for producing 

(Currently amended) The for producing 

(Currently amended) The for producing 

(Currently amended) The for producing 

(Currently amended) The for producing the film is the form of a perforated roll 

(Currently amended) The for producing has a 

(Currently amended) The for producing further comprising: 
laminating toa functional substratewherein a bonding area between the processed film and the functional substrate is covered of the interface.

(Currently amended) The for producing laminating the processed film to the functional substrate by a process the group consisting of melt-laminating, laminating, and a 

(Currently amended) The for producing laminating process an arranged discrete pattern. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is US 2006/0189744 to Tse et al. (hereinafter “Tse”). 
Tse discloses an article made from a plasticized thermoplastic polyolefin composition comprising 40 to 99.9 wt% of a thermoplastic polyolefin, 60 to 0.1 wt% of a 
Tse further discloses that the article obtained from the plasticized polyolefin composition has a clear, and homogeneous appearance (paragraph 5).  In other words, Tse teaches away from a flexible film having numerous open cells therein.  
Tse fails to disclose the plasticized polyolefin composition comprises an olefin filler with a carbon atom number in the range of C29 to C200 in a concentration of 25 – 35 % by weight.  
  None of the prior art of record, individually or in combination, teach or fairly suggest a non-extractable and fiber-free food oil removing film having numerous open-cells of a microporous structure obtained from a composition comprising: 
an isotactic polypropylene polymer in a concentration of 65 – 75 % by weight;
an olefin filler with a carbon atom number in the range of C29 to C200 in a concentration of 25 – 35 % by weight; and
a nucleating agent in a concentration of 100 to 2,500 parts per million (ppm), 
wherein said nucleating agent is selected from the group consisting of sorbitol derivatives, benzenetriamide derivatives and a combination thereof. 
Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788